THE THIRTEENTH COURT OF APPEALS

                                   13-13-00722-CV


   Leigh Anne Cornelison Individually and as Next Friend of Adam Craig Cornelison
                                          v.
  Harlingen Medical Center and Harlingen Medical Center Limited Partnership, D/B/A
                             Harlingen Medical Center


                                   On Appeal from the
                    103rd District Court of Cameron County, Texas
                          Trial Cause No. 2011-DCL-05952


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

February 20, 2014